EXAMINER'S AMENDMENT
	This Corrected Notice of Allowance is to correct the Examiner’s Amendment mailed April 28, 2022, where the second amendment for Claim 19 was supposed to be for Claim 20. Correction is made herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vamsi Kakarla on April 21, 2022.

The application has been amended as follows: 

In Claim 1 last paragraph:

wherein the upper spike plate assemblies move in the corresponding window until a respective stop is reached, wherein the telescoping subassemblies and the upper spike plate assemblies continue to extend inward along rails in the corresponding window after the stops have been reached.

In Claim 5:
wherein the telescoping subassemblies are configured to traverse a selected distance upon the corresponding rails.

In Claim 6:
wherein [[the]] each telescoping subassembly is guided on [[the]] their corresponding rails by a dovetail connection.

In Claim 7 line 1:
each upper spike plate assembly

In Claim 8 line 1:
each upper spike plate assembly

In Claim 9:
wherein the upper spike plate assemblies lower spike plate assemblies 


In Claim 11 last paragraph:

wherein the gripping assemblies of the upper assembly move in the corresponding window until a respective stop is reached, wherein the telescoping subassemblies and the gripping assemblies of the upper assembly continue to extend inward along rails in the corresponding window after the stops have been reached.

In Claim 18:
 wherein [[the]] each telescoping subassembly comprises a flange that engages the corresponding window to prevent backing out of the corresponding telescoping subassembly.

In Claim 19:
[[the]] each telescoping subassembly is configured to traverse a selected distance upon the corresponding rails.

In Claim 20:
[[the]] each telescoping subassembly is guided on the corresponding rails by a dovetail connection.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11  in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a method of implanting a medical device between adjacent spinous processes, where the medical device has at least one window with plate/gripping assemblies and telescoping subassemblies and the steps of the plate/gripping assemblies moving in the window and then moving both the plate/gripping assemblies and telescoping subassemblies along rails as claimed. Lamborne US 2008/0183211 has a spiked plate assembly (Fig) but lacks the telescoping subassemblies as claimed. Wolters US 2013/0079880 (Fig 52) also has spiked plate assemblies and rails (Fig 52) but lacks the telescoping subassemblies as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773